In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 17‐1918 
ANTHONY MIMMS,  
                                                             Plaintiff‐Appellee, 

                                                    v. 

CVS PHARMACY, INC.,  
                                                          Defendant‐Appellant. 
                                  ____________________ 

               Appeal from the United States District Court for the 
               Southern District of Indiana, Indianapolis Division. 
                  No. 15‐cv‐970 — Tanya Walton Pratt, Judge. 
                                  ____________________ 

         ARGUED DECEMBER 8, 2017 — DECIDED MAY 9, 2018 
                    ____________________ 

   Before  KANNE  and  ROVNER,  Circuit  Judges,  and  DURKIN, 
District Judge.* 
    KANNE, Circuit Judge. Dr. Anthony Mimms is a physician 
licensed by the Indiana Medical Licensing Board. He started 
his own pain management practice, Mimms Functional Reha‐

                                                 
* The Honorable Thomas M. Durkin, United States District Court for the 

Northern District of Illinois, sitting by designation. 
2                                                      No. 17‐1918 

bilitation, in November 2013. He previously worked at Reha‐
bilitation Associates of Indiana. As part of his practice, he pre‐
scribes opioids and other controlled substances to many of his 
patients.  
   On several occasions, starting in 2013, CVS Pharmacy em‐
ployees informed some of Mimms’s patients that they would 
not  fill  their  prescriptions.  Mimms  sued  CVS,  alleging  the 
pharmacy employees made defamatory statements when re‐
fusing to fill the prescriptions. His complaint details nine al‐
legedly defamatory statements. 
    To  prove  his  claims,  Mimms  needed  to  show  that  the 
speakers knew that their statements were false. CVS repeat‐
edly moved for summary judgment on the basis that Mimms 
had no evidence that the speakers knew their statements were 
false.  Ultimately,  the  district  court  granted  summary  judg‐
ment as to five of the statements and denied judgment for the 
remaining four statements. It concluded there was a material 
question of fact regarding whether the speakers of those four 
statements  knew  that  their  statements  were  false  in  light  of 
evidence that CVS’s corporate office had concluded an inves‐
tigation of Mimms and had not stopped stores from filling his 
patients’  prescriptions.  In  so  concluding,  the  court  rejected 
CVS’s argument that knowledge held by the corporate office 
could not be imputed to the individual speakers. 
  The case proceeded to trial before a jury. The four state‐
ments at trial were:  
          “CVS  doesn’t  fill  Dr.  Mimms’[s]  prescriptions  or 
           prescriptions for any other pill mills.” 
          “Dr. Mimms went to jail.”  
          “Dr. Mimms has been … or will be arrested.”  
No. 17‐1918                                                             3 

           “Dr. Mimms is under DEA investigation.”  
(R. 211 at 10.) 
    CVS moved for judgment as a matter of law as to the first 
three statements at the close of Mimms’s presentation of evi‐
dence,  again  arguing  that  knowledge  held  by  the  corporate 
office could not be imputed to the speakers. The district court 
denied the motion, and the jury found CVS liable for defama‐
tion  per  se  on  all  four  statements  and  awarded  Mimms 
$1,025,000 in damages. CVS appeals. For the reasons that fol‐
low, the judgment of the district court is reversed and the case 
is remanded in part.  
                               ANALYSIS 
     CVS contends the district court should have granted judg‐
ment in its favor as to all four of the challenged statements. 
Alternatively, CVS argues the district court made several er‐
rors that merit a new trial. We review the district court’s de‐
nial of summary judgment and of judgment as a matter of law 
de novo, Winters v. Fru‐Con Inc., 498 F.3d 734, 743, 745 (7th Cir. 
2007), and generally review its evidentiary and jury instruc‐
tion rulings for abuse of discretion, Empress Casino Joliet Corp. 
v.  Balmoral  Racing  Club,  Inc.,  831  F.3d  815,  833,  835  (7th  Cir. 
2016).  
    A. CVS is entitled to judgment as a matter of law as to the first 
       three statements. 
   CVS moved for summary judgment on all four statements 
and for judgment as a matter of law as to the first three state‐
ments,  preserving  its  legal  argument  regarding  those  state‐
ments for appeal. In both motions, CVS argued Mimms had 
provided no evidence that the speakers acted with actual mal‐
4                                                         No. 17‐1918 

ice, the standard required under Indiana law to prove defa‐
mation in cases involving statements that ascribe misconduct 
in one’s profession. Kelley v. Tanoos, 865 N.E 2d 593, 596 (Ind. 
2007). “Actual malice exists when the defendant publishes a 
defamatory  statement  ‘with  knowledge  that  it  was  false  or 
with reckless disregard of whether it was false or not.’” Jour‐
nal‐Gazette Co., Inc. v. Bandido’s Inc., 712 N.E.2d 446, 456 (Ind. 
1999)  (quoting  New  York  Times  v.  Sullivan,  376  U.S.  254,  280 
(1964)). “To demonstrate reckless disregard, ‘[t]here must be 
sufficient evidence to permit the conclusion that the defend‐
ant  in  fact  entertained  serious  doubts  as  to  the  truth  of  his 
publication,’  or  proof  that  the  false  publication  was  made 
with a ‘high degree of awareness of their probable falsity.’” 
Id.  (alteration  in  original)  (citations  omitted)  (quoting  St. 
Amant  v.  Thompson,  390  U.S.  727,  731  (1968)  and  Garrison  v. 
Louisiana, 379 U.S. 64, 74 (1964), respectively).  
    Under this standard, knowledge of falsity held by a prin‐
cipal cannot be imputed to its agent. It is the state of mind of 
the speaker that is relevant. New York Times, 376 U.S. at 287. 
In New York Times v. Sullivan, the plaintiff alleged the publica‐
tion of an advertisement was defamatory. The Supreme Court 
noted there was “evidence that the Times published the ad‐
vertisement  without  checking  its  accuracy  against  the  news 
stories in the Times’ own files.” Id. Yet the Court concluded 
that the “mere presence” of stories in the Times’s files could 
not establish that the advertisement was published with ac‐
tual malice, “since the state of mind required for actual malice 
would have to be brought home to the persons in the Times’ 
organization having responsibility for the publication of the 
advertisement.” Id. Any knowledge the Times had as an or‐
ganization regarding the veracity of the statement was not im‐
No. 17‐1918                                                        5 

puted to the individuals who published the statement. Simi‐
larly, in Journal‐Gazette Co. v. Bambino’s Inc., the Indiana Su‐
preme Court focused on evidence reflecting the state of mind 
of the author of the challenged headline, not the knowledge 
of the newspaper organization as a whole. 712 N.E. 2d at 462. 
    Here,  Mimms  needed  to  demonstrate  that  the  CVS  em‐
ployees in fact knew that their statements were false or had 
serious doubts as to the veracity of their statements. As a mat‐
ter  of  law,  he  could  not  do  so  by  imputing  corporate 
knowledge  to  the  speakers,  and  he  provided  no  other  evi‐
dence at trial that would allow a reasonable jury to find that 
the speakers knew their statements were false.  
    At  oral  argument,  Mimms  argued  that  emails  sent  from 
corporate  officers  to  store  supervisors  served  as  a  “bridge” 
between  the  corporate  office  and  the  pharmacy  employees. 
This communication, he contends, is evidence that the speak‐
ers actually knew the results of the corporate investigation. In 
the email, an employee states that he will ask a store supervi‐
sor to reiterate to his  employees that they  were  expected to 
comply with company policy against making certain deroga‐
tory statements when refusing to fill prescriptions. (R. 73‐11 
at 1.) But the record does not indicate that the email was sent 
to any of the speakers, and any reminder to follow the corpo‐
rate policy would not have informed the speakers about the 
truth or falsity of their statements about Mimms. The policy 
instructed employees not to make the statements even if the 
employee knew the statement was true. Mimms proffered no 
other evidence that would allow a reasonable juror to find the 
first  three  statements  were  made  with  actual  malice.  There‐
fore, CVS is entitled to judgment as a matter of law as to these 
three statements.  
6                                                        No. 17‐1918 

     B. CVS is not entitled to judgment as to the fourth statement. 
    CVS did not move for judgment as a matter of law as to 
the fourth statement—“Dr. Mimms is under DEA investiga‐
tion.” And generally a party cannot appeal the denial of sum‐
mary judgment after a full trial. Ortiz v. Jordan, 562 U.S. 180, 
183–84 (2011); Lawson v. Sun Microsystems, Inc., 791 F.3d 754, 
761 (7th Cir. 2015). “Once the case proceeds to trial, the full 
record  developed in  court supersedes the record existing  at 
the time of the summary‐judgment motion.” Ortiz, 562 U.S. at 
184.  Where,  however,  the  issue  appealed  “involve[s]  pure 
questions of law unrelated to the sufficiency of the trial evi‐
dence, … it’s not necessary for summary‐judgment losers to 
relitigate purely legal issues … in a motion under Rule 50(a) 
or (b).” Lawson, 791 F.3d at 761.  
    That exception does not apply here. As to the fourth state‐
ment, the district court in part denied summary judgment on 
the  basis  that  there  was  a  genuine  issue  of  material  fact  re‐
garding  whether  Alexis  Fields,  the  speaker,  had  serious 
doubts  as  to  the  veracity  of  her  statement,  based  on  state‐
ments she made in her deposition testimony. We are not in a 
position on appeal to consider whether the district court erred 
in  denying  summary  judgment  on  this  basis.  We  are,  how‐
ever, in a position to address whether purported trial errors 
warrant a new trial on this statement. 
     C. CVS is entitled to a new trial on the fourth statement. 
    CVS claims the district court committed several errors at 
trial, including evidentiary errors and jury instruction errors. 
Such errors entitle a party to a new trial, unless the errors are 
harmless. See generally Fed. R. Civ. P. 52(a). 
No. 17‐1918                                                        7 

    1. Evidentiary Rulings  
     We review the district court’s decision to admit or exclude 
evidence for abuse of discretion. Thompson v. City of Chicago, 
722 F.3d 963, 971 (7th Cir. 2013). The district court abuses its 
discretion when it limits evidence in such a way that “the lit‐
igant is effectively prevented from presenting his or her case.” 
Id.  
    First, CVS challenges the district court’s decision to sup‐
press evidence that Mimms failed to properly answer an in‐
terrogatory. This evidence would have impeached Mimms’s 
credibility, an important issue in the case. The district court, 
however,  accepted  Mimms’s  explanation  that  he  had  been 
confused  by  the  question.  Accepting  this  explanation  was 
within the district court’s discretion.  
    However, the district court should have allowed CVS to 
present  evidence  that  Field’s  statement  was  true—that 
Mimms was in fact the subject of a DEA investigation. Under 
Indiana law, truth is a complete defense to defamation. Mar‐
tino v. Western & Southern Financial Group, 715 F.3d 195, 206 
(7th Cir. 2013); see also Ind. Const. Art. 11, § 10 (“In all prose‐
cutions for libel, the truth of the matters alleged to be libelous, 
may be given in justification.”).  
    CVS sought to introduce evidence that the clinic Mimms 
formerly  worked  for,  Rehabilitation  Associates  of  Indiana, 
had  been  subpoenaed  for  records  of  Mimms’s  former  pa‐
tients,  including  patients  that  had  died  or  been  charged  or 
convicted of drug crimes. Mimms objected to the introduction 
of the evidence, arguing that  he  had left the practice before 
the subpoenas were served and thus the subpoenas could not 
be  part  of  any  investigation  of  Mimms.  The  district  court 
8                                                        No. 17‐1918 

agreed and suppressed the evidence. While this may not be 
conclusive evidence that the DEA was investigating Mimms 
specifically,  the  fact  that  the  DEA  was  seeking  records  for 
Mimms’s  patients  shortly  after  he  left  the  practice  supports 
CVS’s claim that Mimms was under investigation. See Heeb v. 
Smith,  613  N.E.2d  416,  420  (Ind.  Ct.  App.  1993)  (noting  that 
“literal  truth  is  not  required”  to  defend  a  defamation  claim 
and that “it is sufficient if the statement is substantially true”).  
    CVS also sought to introduce a transcript from a criminal 
trial  in  which  a  Health  and  Human  Services  agent  testified 
that he had investigated Mimms with a DEA agent. This too 
supports  CVS’s  claim  that  Fields’s  statement  was  true.  The 
district court refused to admit the transcript as evidence, find‐
ing it too prejudicial because of other statements made by the 
criminal defendant in the testimony. This prejudicial portion 
of the transcript could have been redacted. The testimony of 
the  agent  would  have  been  critical  evidence  in  support  of 
CVS’s allegation that the DEA was or had been investigating 
Mimms. The district court also noted it was excluding this tes‐
timony as hearsay, despite Mimms’s stipulation that the tran‐
script was authentic and his agreement not to assert a hearsay 
objection  at  trial.  The  district  court  unnecessarily  relieved 
Mimms’s of this stipulation. See Graefenhain v. Pabst Brewing 
Co.,  870  F.2d  1198,  1206  (7th  Cir.  1989)  (“[A]  stipulation  is 
binding unless relief from the stipulation is necessary to pre‐
vent a ‘manifest injustice’ or the stipulation was entered into 
through inadvertence or based on an erroneous view of the 
facts or law.”) (quoting Smith v. Blackburn, 785 F.2d 545, 549 
(5th Cir. 1986)). CVS relied on the agreement when it decided 
not to secure the live testimony of the agent.  
No. 17‐1918                                                        9 

   By excluding the evidence of the subpoenas served on Re‐
habilitation  Associates  of  Indiana  and  the  transcript  of  the 
agent’s  prior  testimony,  the  district  court  effectively  pre‐
vented  CVS  from  presenting  its  defense.  The  district  court 
should have allowed CVS to present this evidence to the jury. 
    The district court also should have allowed CVS to present 
evidence regarding Mimms’s reputation. Because this is a def‐
amation  per  se  case,  damage  to  Mimms’s  reputation  is  pre‐
sumed. Kelley, 865 N.E.2d at 597. However, evidence regard‐
ing the extent of the harm to his professional reputation as a 
result of the statements was critical for minimizing damages. 
See Bularz v. Prudential Ins. Co. of America, 93 F.3d 372, 379 (7th 
Cir. 1996).  
     CVS  offered  evidence  tending  to  show  that  Mimms  al‐
ready had a poor professional reputation. It sought to intro‐
duce  evidence  of  a  complaint  filed  by  the  Indiana  Attorney 
General for prescribing an opiate to an alcoholic patient, three 
sexual harassment complaints, and the fact that Mimms was 
barred from practicing at a hospital and investigated by his 
employer  for  a  relationship  he  had  with  a  nurse.  CVS  also 
sought to introduce evidence of a 2016 criminal investigation 
into Mimms’s prescribing practices to show that any damage 
to  his  reputation  because  of  the  statements  was  curbed  in 
2016. See Ind. Code § 34‐15‐1‐2 (authorizing the introduction 
of evidence of mitigating circumstances to minimize damages 
in  a  defamation  suit).  In  response,  Mimms  argued  this  evi‐
dence had nothing to do with his reputation as a prescriber 
and therefore that it was more prejudicial than it was proba‐
tive.  
    Obviously, any evidence tending to show that a defama‐
tion plaintiff’s reputation was already tarnished is going to be 
10                                                      No. 17‐1918 

prejudicial to the plaintiff. Here, the evidence offered was lim‐
ited to Mimms’s professional reputation, and the court could 
have instructed to jury to consider the evidence for the pur‐
poses of determining damages only if it were concerned that 
the jury would determine the case on an improper basis. See 
Whitehead v. Bond, 680 F.3d 919, 930 (7th Cir. 2012). Preventing 
CVS from presenting this evidence was an abuse of discretion.  
     Finally, the district court should not have allowed Mimms 
to  introduce  evidence  regarding  “the  knowledge  or  mental 
state of anyone other than the speakers of alleged defamatory 
statements  for  the  purpose  of  attempting  to  impute  actual 
malice to that speaker… .” (R. 175 at 11.) In light of our con‐
clusion that knowledge held by the CVS corporate office can‐
not  be  imputed  to  the  individual  speakers,  evidence  of  the 
corporate office’s knowledge is irrelevant. Mimms’s counsel 
conceded at oral argument that such evidence would be irrel‐
evant in the absence of some other evidence that the speakers 
had  been  informed  of  the  investigation.  As  we  already  dis‐
cussed, there is no such evidence in the record. Therefore, the 
district court abused its discretion when it allowed Mimms to 
present this evidence. 
    On  these  grounds,  CVS  is  entitled  to  a  new  trial  on  the 
Field’s statement.  
      2. Jury Instructions 
    We review whether a jury instruction is a fair and accurate 
statement of the law de novo and the district court’s decision 
on whether to issue an accurate instruction for abuse of dis‐
cretion. United States v. Carter, 695 F.3d 690, 694 (7th Cir. 2012). 
The district court instructed the jury that, to find CVS liable, 
Mimms needed to prove that “the alleged speaker knew the 
No. 17‐1918                                                         11 

communication was false or had serious doubts as to the truth 
of  the  communication.”  (R.  292  at  24.)  The  court  then  in‐
structed the jury that, “In deciding whether a CVS representa‐
tive alleged to have made a statement knew the communica‐
tion was false or had serious doubts as to the truth of the com‐
munication, you may consider that representative’s attitude 
or ill will towards Dr. Mimms.” (R. 292 at 30.)  
    These  instructions  fairly  and  accurately  summarize  the 
law. Evidence of ill will alone is insufficient to prove a state‐
ment is defamatory, Brewington v. State, 7 N.E. 946, 959 (Ind. 
2014), but such could be used as circumstantial evidence by 
the jury to determine the speaker’s state of mind. See Indiana 
Newspapers,  Inc.  v.  Fields,  259  N.E.2d  651,  664  (Ind.  1970). 
When the two instructions are read together, we are not con‐
vinced  that  the  jurors  could  have  believed  that  they  could 
conclude actual malice existed merely by considering the at‐
titude  of  the  speaker.  Therefore,  the  district  court  did  not 
abuse its discretion when instructing the jury.  
     Because we have already determined that CVS is entitled 
to  a  new  trial,  we  decline  to  address  CVS’s  objection  to  the 
district court’s refusal to issue a supplemental jury instruction 
regarding attorney’s fees. The request was made in response 
to a statement made at trial and a note from the jury and thus 
was  entirely  context  specific.  Should  the  issue  arise  again, 
CVS is free to raise its objection in the district court.  
                           CONCLUSION 
   The district court made a legal error when it denied CVS’s 
motions for summary judgment and judgment as a matter of 
law as to three of the statements. Knowledge held by a corpo‐
12                                                   No. 17‐1918 

rate office  cannot be  imputed to  the corporation’s  local em‐
ployees. Mimms offered no other evidence tending to show 
that  the  speakers  who  made  these  challenged  statements 
knew that their statements were false or had serious doubts 
as to the veracity of their statements. CVS is entitled to judg‐
ment on these statements.  
    CVS did not, however, move for judgment as a matter of 
law on the statement made by Fields, and the district court’s 
denial of summary judgment on this statement was not based 
on a pure legal question. So we leave untouched the district 
court’s  denial  of  summary  judgment  as  to  the  fourth  state‐
ment. We find, however, that the district court abused its dis‐
cretion  when  making  several  evidentiary  rulings  and  that 
these errors prevented CVS from presenting its case. There‐
fore, the jury’s verdict is vacated and CVS is entitled to a new 
trial on the fourth statement.  
    The judgment of the district court is REVERSED and this 
case  is  REMANDED  IN  PART  FOR  A  NEW  TRIAL  on  the 
statement made by Alexis Fields.